Case: 16-14704   Date Filed: 05/17/2017   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-14704
                        Non-Argument Calendar
                      ________________________

                       Agency No. A206-413-511



JORGE HUMBERTO MENDEZ-GONZALEZ,

                                                                      Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                             (May 17, 2017)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 16-14704     Date Filed: 05/17/2017   Page: 2 of 3


      Jorge Humberto Mendez-Gonzalez, a native and citizen of Mexico, petitions

for review of an order that expedited his removal from the United States as an alien

convicted of an aggravated felony. See 8 U.S.C. §§ 1228(b), 1227(a)(2)(A)(iii).

Mendez-Gonzalez argues that his prior conviction is not an aggravated felony and

that the Department of Homeland Security violated his right to due process during

his expedited removal proceedings. We dismiss in part and deny in part Mendez-

Gonzalez’s petition.

      We lack jurisdiction to review the finding that Mendez-Gonzalez’s prior

conviction is an aggravated felony. Mendez-Gonzalez concedes that he never

contested the classification of his prior conviction as an aggravated felony,

although his notice of removal stated that he had ten days to respond and could

obtain an extension of time for good cause. “[A]bsent a cognizable excuse or

exception,” we “lack jurisdiction to consider a claim raised in a petition for review

unless the petitioner has exhausted his administrative remedies.” Amaya–

Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). We dismiss

this part of Mendez-Gonzalez’s petition.

      The Department did not violate Mendez-Gonzalez’s right to due process. To

establish a violation of due process, an alien must prove that he was deprived of

liberty without notice or an opportunity to respond and that he was substantially

prejudiced by the alleged error. Indrawati v. U.S. Att’y Gen., 779 F.3d 1284, 1299


                                           2
                Case: 16-14704      Date Filed: 05/17/2017      Page: 3 of 3


(11th Cir. 2015). Mendez-Gonzalez argues that he could not challenge the notice

of removal because it was written in and explained to him in English, but we

presume that the Department complied with a regulation requiring it to “provide

. . . a written translation . . . or explain the contents of the Notice of Intent . . . in a

language that the alien understands,” 8 C.F.R. § 238.1(b)(2)(v). The record

contains no evidence that Mendez-Gonzalez requested an interpreter, despite

having received such assistance in two criminal proceedings. We deny this part of

Mendez-Gonzalez’s petition.

       PETITION DISMISSED IN PART, DENIED IN PART.




                                              3